Broyles, J.
1. Under tlie ruling in Duren v. Thomasville, 125 Ga. 1 (53 S. E. 814), tliere is no merit in tlie first and second grounds of the amendment to the motion for a new trial.
2. The charge of the court complained of was not erroneous for the reason assigned. It was more favorable to the defendant than a strictly accurate charge on the subject would have been.
3. There was some evidence to sustain the verdict, and, it having been approved by the trial judge, this court will not interfere.

Judgment affirmed.

Colley & Colley, for plaintiff in error.
F. W. Gilbert, solicitor, contra.